Appellant was assessed a penalty of five years in the penitentiary on a charge of rape.
The prosecuting witness, Mrs. Ruth Eslinger, testified to a states of facts supporting the indictment which charged rape by force, on June 29, 1942.
An abstract view of her story is not impressive. It was denied, in toto, by appellant. In lieu thereof, he detailed the night out with the prosecuting witness, including their relationship, which he said was by mutual agreement. The jury found *Page 555 
in favor of the prosecution, but assessed a penalty of only five years in the penitentiary. The State's evidence, if given full faith and credit by the jury, would have supported the extreme penalty.
The record contains several bills of exception, none of which present a serious question for our consideration. All are directed to objections levelled at the admissibility of testimony. Appellant has presented no brief in the case and the grounds of objections found in the bills fail to direct our attention very pointedly to what he has in mind. We have carefully examined each of these bills in the light of the statement of facts and are impressed that they pertain, in a large measure, to immaterial and unimportant matters that have nothing to do with an issue in the case. There is nothing inflammatory or to any degree harmful shown. It may be said definitely that they do not show error.
The judgment of the trial court is affirmed.